El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
Este caso se distingue de los dos anteriores porque el vendedor no es una corporación sino una sociedad anónima. En él el notario denomina su acto un affidavit pero como no está jurado es más bien una certificación corriente al final de la cual el notario da fe acerca de todo lo que precede. El sello de la sociedad también aparece por el valor que pueda tener. El secretario fné suficientemente identificado por el notario y dicho secretario certifica respecto a la autorización de Castro González para otorgar la escritura a nombre de la sociedad. . '
El secretario ha sido pues, suficientemente identificado. El registrador tuvo ante si la autorización original proce-dente de la sociedad más bien que una manifestación de un notario de que la autorización necesaria le bahía sido presen-*961tada mediante acuerdo o minutas de la sociedad debidamente transcritos. ,
La nota recurrida debe ser revocada.

Revocada, la nota recurrida y ordenada la ins-cripción solicitada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutcbison. ,